Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 12-14, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 7-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2015/0358094) (“Yi”) in view of Siomina et al. (US 2010/0271965) (“Siomina”).
For claims 1, 7, and 12; Yi discloses:  first base station (BS) for handling a measurement configuration and a reporting, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: transmitting a first measurement configuration to a first communication device (paragraph 55, 58-59, 61:  the UE receives a measurement configuration including an advanced measurement object for the restricted measurement), and receiving a first measurement report from the first communication device, wherein the first measurement report comprises at least one first measurement result which is measured by the first communication device according to at least one first reference signal (RS) within the measurement bandwidth configuration (paragraph 64:  measurement report on MRS is reported).
Yi does not expressly disclose, but Siomina from similar fields of endeavor teaches:  wherein the first measurement configuration includes a first  number of physical resource blocks and includes a first physical resource block number configuring a location of the first number of physical resource blocks on a first carrier (paragraph 46:  The RS measurement bandwidth could e.g. be given in the format (BW_first, BW_ length), where BW_first is the index of the first PRB of the RS measurement bandwidth and BW_ length is its length in terms of the number of PRBs).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the 
For claims 2, 8, and 13; Yi discloses the subject matter in claim 1 as described above in the office action.
Yi discloses the disclosed invention except for sending configuration messages to “a second communication device”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the RLM/RRM procedure with a second communication device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 *7th Cir. 1977) (S49 F.2.d 833).
For claims 3, 9, and 14; Yi discloses the subject matter in claim 2 as described above in the office action.
Yi discloses the disclosed invention except for sending configuration messages to “a second measurement report”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the RLM/RRM procedure with a second communication device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 *7th Cir. 1977) (S49 F.2.d 833).

Claims 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Siomina as applied to claim 1 above, and further in view of Guo et al. (US 2018/0219664) (“Guo”).

Yi does not expressly disclose, but Guo from similar fields of endeavor teaches:  at least one first measurement result comprises at least one synchronization signal block (SSB) index, wherein the at least one SSB index indicates at least one SSB measured by the first communication device (paragraph 149:  The UE reports a first CRI or SSB index and a second CRI or SSB index. Assuming the L1-RSRP of a first CRI and SSB index is the largest among the L1-RSRP of a first CRI or SSB index and a second CRI or SSB index).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the NR RS signaling as described by Guo in the measurement system as described by Yi.  The motivation is to account for multiple beam systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaheen (US 2018/0359149); Shaheen discloses measurement bandwidth configured in PRBs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466